This is a usury case. The controlling issues involved are the same as those involved in Temple Trust Co. v. Haney, Tex. Civ. App.103 S.W.2d 1035, affirmed by Supreme Court in 107 S.W.2d 368; Temple Trust Co. v. Powers, Tex. Civ. App. 107 S.W.2d 734; Temple Trust Co. v. Moore, Tex. Civ. App. 107 S.W.2d 736; Temple Trust Co. v. Sewell, Tex. Civ. App. 108 S.W.2d 279; and Ingram v. Temple Trust Co., Tex. Civ. App.108 S.W.2d 306. The Supreme Court having granted writs of error in the above cited cases, we have withheld decision herein until those cases were disposed of by the Supreme Court. Our judgments in all of said cases have now been affirmed by that court.
In the instant case the appellees borrowed from the Temple Trust Company $2676 to build a house in Coleman, Texas, and executed a mechanic's and materialman's lien on the property to secure the payment of the series of notes executed by them for the loan in the aggregate sum of $3000, — the bonus exacted being $324, carried into the face of the notes. Appellees paid, up to April 1, 1932, $1500 as principal and $1261.27 as interest on said loan. Having defaulted in the payment of the last note in the principal sum of $1500, the Temple Trust Company brought this suit thereon and for foreclosure of its lien. The defendants pleaded usury, prayed for, and the trial court decreed, cancellation of said note and lien and that plaintiff take nothing.
Under the undisputed facts and the holding in Temple Trust Company v. Haney, Tex. Civ. App. 103 S.W.2d 1035, wherein the same issues are fully discussed, the contract was usurious as a matter of law, and proper judgment rendered by the trial court. It is therefore in all things affirmed.
Affirmed. *Page 515